Citation Nr: 0422751	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-21 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the overpayment of education benefits incurred for 
the periods from April 2, 2001, to June 2, 2001; June 11, 
2001 to October 6, 2001; and November 5, 2001 to March 15, 
2002, is valid.  


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from August 1979 to 
October 1994. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma, which 
informed the veteran that an overpayment of Chapter 30 
educational benefits in the amount of $4,157.70, had been 
created.  

The veteran's claim was remanded in March 2004.  

The issue before the Board does not include the issue of 
waiver of the veteran's debt.  A May 2003 decision denied 
entitlement to waiver of the veteran's debt, after 
determining that the veteran's request for waiver of the debt 
was not timely.  The veteran did not appeal this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's claim must be remanded for several reasons.  
First, the RO has determined that the veteran was overpaid 
for education benefits for three periods in question (April 
2, 2001, to June 2, 2001; June 11, 2001 to October 6, 2001; 
and November 5, 2001 to March 15, 2002) which totaled an 
overpayment of $4,157.70.  However, based on the audit 
worksheet that was prepared on April 15, 2004, there was an 
overpayment of $130 for the period in March 2001 (the veteran 
was paid $650, but was only due $520) that was included in 
the total overpayment of $4,157.70 discussed above.  As the 
veteran has not been apprised of the overpayment for the 
period in March 2001, the RO must explain to the veteran that 
the total overpayment in question is limited to $4027.70 
(representing overpayment for April 2, 2001, to June 2, 2001; 
June 11, 2001 to October 6, 2001; and November 5, 2001 to 
March 15, 2002). 

Second, as noted in the March 2004 remand, the veteran  
claims that he was unable to attend classes during the third 
education term in question (November 5, 2001 - March 15, 
2001) due to his service-connected disability.  His claim was 
remanded for further investigation into the matter of whether 
he was paid for the third education term in question.  

If the veteran, for reasons other than being called or 
ordered to active duty, withdraws from all courses or 
receives all nonpunitive grades, and in either case, there 
are no mitigating circumstances, VA will terminate or reduce 
educational assistance effective the first date of the term 
in which the withdrawal occurs or the first date of the term 
for which nonpunitive grades are assigned.  38 C.F.R. 
§ 21.7135 (2003).  Mitigating circumstances are defined as 
circumstances beyond the veteran's control which prevent him 
or her from continuously pursuing a program of education and 
include an illness of the veteran.  38 C.F.R. § 21.7020 
(2003).  

Inasmuch as the RO has not investigated the matter of whether 
there were mitigating circumstances in the third education 
term in question (specifically whether the veteran was ill 
during this period), the veteran's claim must be remanded in 
order to clarify this question.  

Third, it appears that the Muskogee Education Center based 
its overpayment determination upon the results of a VA 
compliance survey conducted in the Republic of the 
Philippines (where the appellant and his educational 
institution are located).  The end results of this survey are 
contained in a document in the claims folder, which is a 
printout of a string of e-mails from June and July 2002 from 
the RO in Manila, the Republic of the Philippines.  However, 
the original compliance survey, as well as supporting 
documentation relevant to its results, is not of record.  The 
RO should attempt to obtain this compliance survey showing 
information about the three periods in question for which the 
veteran was paid education benefits.

Accordingly, this case is remanded for the following:

1.  The RO should determine whether there 
were mitigating circumstances for the 
third education term in question 
(November 5, 2001 - March 15, 2002), 
specifically determining whether the 
veteran could not pursue his program of 
education during this time because of 
illness.  

2.  The RO should obtain the VA 
compliance survey that is the basis of 
the calculation of the $4,157.70 
overpayment in this case, as well as any 
supporting documentation relevant to its 
results.
 
3.  Following completion of the 
development requested above, the RO 
should readjudicate the appellant's claim 
challenging the validity of the 
overpayment of education benefits for the 
periods from April 2, 2001, to June 2, 
2001; June 11, 2001 to October 6, 2001; 
and November 5, 2001 to March 15, 2002.  
In readjudicating this claim, the RO must 
not include the overpayment of $130 for 
March 2001 in its total overpayment 
calculation.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided with a supplemental 
statement of the case (SSOC) which takes 
into account all evidence added to the 
record since the April 2004 statement of 
the case.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




